Citation Nr: 0843401	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals, status post open reduction/internal 
fixation of right tibia/fibula fracture. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  The veteran did not incur additional disability as the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers.

2.  The veteran was properly informed by the surgical team 
performing the procedure of the nature of the proposed 
procedure, the expected benefits, reasonably foreseeable 
associated risks, complications or side effects; reasonable 
and available alternatives, and anticipated results if 
nothing was done.  There is no evidence that the veteran was 
not properly informed of the procedure or did not give 
informed consent.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for residuals, status post open reduction/internal 
fixation of right tibia/fibula fracture have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.361 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  For claims filed after October 1, 1997, such as 
this one, benefits shall be awarded for qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct; and the disability was caused 
by hospital care or medical treatment furnished by the VA; 
and the proximate cause of the disability was either: 

(1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or 

(2) an event not reasonably foreseeable. 

See 38 U.S.C.A. § 1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  38 
C.F.R. § 17.32.   

History and Analysis

VA Medical Center treatment records from Pittsburgh, 
Pennsylvania reveal that the veteran suffered a right tibial 
fracture in January 2003 that required internal fixation with 
medullary rod.  A hospital admission note from January 15, 
2003 shows that the procedure was discussed with the veteran.  
The physician reported that due to the veteran's longstanding 
alcohol history they were going to place him on a small 
standing dose of Ativan for withdrawal prophylaxis.  The 
physician explained to the veteran the severity of his 
injury, possible complications and realistic expectations.  
Possible complications included, but were not limited to: 
nonunion, malnunion, injury to nerves or blood vessels, 
chronic pain, decreased function, need for multiple 
operations, DVT, PE, MI, loss of life and loss of limb.  The 
veteran was encouraged to stop smoking.  The physician 
explained the deleterious effects of smoking on fracture 
healing, and that by continuing to smoke, he greatly 
increased his risk of complications.  The physician also 
noted that full, witnessed informed consent was obtained for 
the open reduction internal fixation (ORIF) tib/fib fracture.  

In February 2003 a wound infection was found at the side of 
his open reduction and he was taken for incisions and 
drainage, with use of a vacuum machine.  In March 2003, the 
veteran had another incision and drainage, along with a 
closure of the wound with a soleus flap through plastic 
surgery.  The wound continued draining and was found to be 
infected.  Removal of the intramedullary nail was effected in 
June 2003 and the veteran was place on antibiotic beads.  
Repeat incision and drainage occurred twice more later in 
June 2003.  

At a December 2003 VA examination, the examiner noted that 
the veteran had been seen recently by infectious disease and 
he would be on dicloxacillin for some time into the future.  
The veteran stated that people did not talk to him very well 
during the time he was admitted to the hospital for his 
surgery.  He saw different doctors at different times and 
this seemed to disturb the veteran.  The examiner reported 
that on the veteran's admission history and physical in 
January 2003, it was noted that the veteran smoked.  The 
doctor at the time counseled him about his smoking and 
potential complications of having surgery one on his lower 
leg.  The doctor specifically mentioned an infection and 
nonunion as potential complications.  The examiner indicated 
he reviewed the veteran's claims file and it appeared that 
the veteran received a postoperative infection which, 
although unwarranted, was an unexpected complication of 
surgery.  The fact that the veteran was a chronic cigarette 
smoker could lead to difficulty in healing and nonunion of 
fractures.  In addition, the examiner opined that the 
infection and non-healing caused the veteran further problems 
and this should be considered one of the possible 
complications of this type of injury.

In a June 2004 addendum to the December 2003 VA examination 
report, the examiner specifically noted the January 15, 2003 
admission note that is described earlier in this decision.  
The examiner quoted the physician who dictated the treatment 
note regarding the risks and possible complications of the 
veteran's surgery.  The examiner stated that he had reviewed 
the veteran's available medical records related to the 
surgery in their entirety, page by page.  He found that there 
was no evidence of carelessness, negligence, lack of proper 
skill, error in judgment or similar incidents of fault on the 
part of the VA medical center.  The examiner renewed his 
impression from his December 2003 examination that the 
veteran had an unfortunate complication of infection after 
surgery.  He opined that it was more likely than not that the 
veteran's smoking history and alcohol abuse could have led to 
the postoperative infection.  

Private treatment records from 2003 to 2005 from Dr. R.W. 
reveal that the doctor had been seeing the veteran since May 
2003 regarding his tibial fracture surgery.  The veteran 
displayed signs of post surgical wound infection at that time 
and it was found to be positive as a staph infection.  The 
wound continued to intermittently open and drain purulent 
fluid and the veteran now appears to have chronic 
osteomyelitis as a result of a post surgical infection 
following open reduction internal fixation.  

A March 2005 treatment report from University Health 
Associates reveals that the veteran has a healed tib-fib 
fracture.  The examiners report indicated that the bone had 
healed and the veteran appeared free of infection on clinical 
examination in February 2005.  

VA treatment records from 2004 to 2006 show that the veteran 
continued to suffer from drainage and infection from his 
surgery.  He was diagnosed with chronic osteomyelitis of his 
right tibia and treated with antibiotics.  A March 2006 
treatment note suggested the veteran should stop the 
antibiotics as there had been no drainage in over a year, no 
hardware was in place and ESR and CRP had been normal for 
over a year.  

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The evidence of record indicates that the proximate cause of 
the residuals, status post open reduction/internal fixation 
of right tibia/fibula fracture was the surgery performed by 
VA in January 2003.  However, the appellant has submitted no 
competent evidence which tends to substantiate his 
contentions that he suffered this additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment. 

While the veteran has stated his belief that unsanitary 
conditions and a lack of adherence to medical standards 
caused his infection and entitles him to benefits pursuant to 
section 1151, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Furthermore, there is no competent evidence that the result 
was not reasonably foreseeable.  The veteran knew the risk 
and accepted the risk.  While unfortunate, it does not rise 
to the level of actionable negligence.  In addition, the VA 
examiner in December 2003 opined that the veteran received a 
postoperative infection which, although unwarranted, was an 
unexpected complication of leg surgery.  He further opined 
that the veteran was a chronic cigarette smoker, which could 
lead to difficulty and nonunion of fractures and this should 
be considered one of the possible complications of this type 
of injury.  This same VA examiner in June 2004 found no 
evidence that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidents of 
fault on the part of the VA medical center.  He again opined 
that the veteran had an unfortunate complication of infection 
after surgery and that it was more likely than not that the 
patient's smoking history and alcohol abuse could have led to 
the postoperative infection. 

For the veteran to say that he did not consent to the 
procedure and its associated risks, he must bear the burden 
of proving that he was actually misinformed or misled by the 
VA health care providers.  After reviewing the evidence the 
Board finds that the veteran failed to meet that burden.  
Hence, his consent to the surgery is persuasive and is 
conclusive in law, and the Board may rely upon it to conclude 
that the appellant knowingly consented to the procedure 
notwithstanding the risks involved.  It bears recalling that 
in Brown v. Gardner, 115 S. Ct. 552 (1994), a seminal case in 
adjudicating claims under 38 U.S.C.A. § 1151, the United 
States Supreme Court specifically stated that it did not 
intend to exclude application of the doctrine volenti non fit 
injuria.  That is, if one, knowing and comprehending the 
danger, voluntarily exposes himself to it, though not 
negligent in so doing, he is deemed to have assumed the risk 
and precluded from a recovery for a resulting injury.  Id. at 
556.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for residuals, status 
post open reduction/internal fixation of right tibia/fibula 
fracture is not warranted.  Accordingly, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for benefits pursuant to section 
1151, by a letter in October 2003, before the adverse rating 
decision that is the subject of this appeal.  

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of benefits pursuant to section 1151.  See 
Dingess, supra.  There is no prejudice to the veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide the specific notice required by Dingess, 
as his claim is being denied.  Id.  Issues concerning the 
degree of disability or the effective date of the award do 
not arise here.  Despite any deficient notice provided to the 
appellant on these two elements, the Board finds no prejudice 
to the appellant in the processing of a final decision.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claim. 

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The record also contains private medical 
records that the veteran authorized VA to obtain.  The 
veteran submitted private medical records.  The veteran was 
provided a VA examination, with medical opinions, in 
connection with the claim.  The veteran has been accorded 
ample opportunity to present evidence and argument in support 
of the appeal.  Neither the veteran nor his representative 
has indicated that there are any available additional 
pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, status post open reduction/internal fixation of 
right tibia/fibula fracture is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


